DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Examiner notes that claims 1-3, 5-9, 12, 14-17, 19-23, 26, and 28-33 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitations "the front plate face" and “the rear plate face” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Assuming these are faces of the base plate and not the already claimed front and rear faces of the body of the wall attachment device, they should be properly set forth.  Examiner suggests replaced “the” with --a--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 14-17, 19-22, 28, 29, and 33 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by KR 10-0966268, hereafter ‘268.
Re Clm 1:  ‘268 discloses a wall attachment device (20) being capable of securing a handrail (1 with 3) to a supporting wall, the handrail having a first end and a second end (see figs), at least one of the first and second ends being hollow and including an inner connecting member (radially inward tab of 3) extending radially inwardly within the corresponding one of the first and second ends, the device comprising: a body (see element 20) sized and shaped to be received in the corresponding one of the first and second ends, the body including a planar rear face (facing right) adapted to be positioned against the supporting wall, a front face (facing left) opposite the rear face and a lateral face (side face), the body further having at least one fastener opening (see elements 2a and 2b) extending between the front and rear faces, each fastener opening being adapted to receive a fastener for securing the body to the supporting wall; and an outer connecting member (radially outer lip 24) extending radially outwardly from the lateral face for securely engaging the inner connecting member of the handrail to thereby attach the corresponding one of the first and second ends of the handrail to the supporting wall (see figs).
	Re Clm 2: ‘268 discloses wherein the body includes: a flat base wall (where fastener openings are located) defining the rear and front faces of the body; and a sidewall (radially outer bent/curved 
	Re Clm 3:  ‘268 discloses wherein the sidewall includes a first sidewall end located towards the base wall (radially inward portion) and a second sidewall end located away from the base wall (radially outward portion), the outer connecting member including a rim surrounding the sidewall, the rim being spaced away from the base wall and being located at the second sidewall end (see fig 5).
	Re Clm 5:  ‘268 discloses wherein the sidewall has an S-shaped cross-section (see fig 5).
	Re Clm 6:  ‘268 discloses wherein the at least one fastener openings include a central fastener opening (2a).
	Re Clm 7:  ‘268 discloses wherein the at least one fastener opening further includes a plurality of offcentered fastener openings (2b or 23) disposed around the central fastener opening.
	Re Clm 8:  ‘268 discloses wherein each offcentered fastener opening has a first opening diameter and the central fastener opening has a second opening diameter larger than the first opening diameter (see figs).
	Re Clm 14:  ‘268 discloses wherein the body is circular (see figs).
	Re Clm 15:  ‘268 discloses a wall attachment assembly for securing a handrail to a supporting wall, the handrail having a first end and a second end, the attachment assembly comprising: a hollow connection piece (3, 30) including a first half portion (any half) and a second half portion (any other half) adapted to be secured together for engaging one of the first and second ends of the handrail (see figs), the connection piece including an inner connecting member (inwardly extending tabs) extending radially inwardly from at least one of the first and second half portions; a wall attachment device (20) for connecting the connection piece to the supporting wall, the wall attachment device including: a body (see element 20) sized and shaped to be received in the connection piece (see figs), the body including a 
Re Clm 16: ‘268 discloses wherein the body includes: a flat base wall (where fastener openings are located) defining the rear and front faces of the body; and a sidewall (radially outer bent/curved portion) extending away from the base wall, the sidewall being disposed away from the rear face so as to extend away from the supporting wall when the rear face is positioned against the supporting wall, the sidewall defining the lateral face (see fig 5).
	Re Clm 17:  ‘268 discloses wherein the sidewall includes a first sidewall end located towards the base wall (radially inward portion) and a second sidewall end located away from the base wall (radially outward portion), the outer connecting member including a rim surrounding the sidewall, the rim being spaced away from the base wall and being located at the second sidewall end (see fig 5).
	Re Clm 19:  ‘268 discloses wherein the sidewall has an S-shaped cross-section (see fig 5).
	Re Clm 20:  ‘268 discloses wherein the at least one fastener openings include a central fastener opening (2a).
	Re Clm 21:  ‘268 discloses wherein the at least one fastener opening further includes a plurality of offcentered fastener openings (2b or 23) disposed around the central fastener opening.
	Re Clm 22:  ‘268 discloses wherein each offcentered fastener opening has a first opening diameter and the central fastener opening has a second opening diameter larger than the first opening diameter (see figs).

	Re Clm 29:  ‘268 discloses wherein the connection piece includes a connection piece sidewall having a first end (narrowed end of 3, 30) configured to be disposed towards the handrail and a second end (wider end of 3, 30) adapted to be disposed towards the device, the connection piece further including an end wall (internal end wall connected to handrail) extending orthogonally to the connection piece sidewall at the first end of the connection piece sidewall and an inner lip (tabs) extending radially inwardly from the connection piece sidewall near the second end of the connection piece sidewall, the end wall and the inner lip being spaced apart to receive the outer connecting member therebetween (see figs).
Re Clm 33:  ‘268 discloses a handrail assembly comprising: a handrail (20) having a first end and a second end (see figs); a connection piece (3, 30) including a first half portion (any half) and a second half portion (any other half) adapted to be secured together for engaging one of the first and second ends of the handrail, the connection piece including an inner connecting member (inwardly extending tabs) extending radially inwardly from at least one of the first and second half portions; a wall attachment device (20) for connecting the connection piece to the supporting wall, the wall attachment device including: a body (see element 20) sized and shaped to be received in the connection piece (see figs), the body including a planar rear face (facing right) adapted to be positioned against the supporting wall, a front face (facing left) opposite the rear face and a lateral face (side face), the body further having at least one fastener opening (see elements 2a and 2b) extending between the front and rear faces, each fastener opening being adapted to receive a fastener for securing the body to the supporting wall; and an outer connecting member (radially outer lip 24) extending radially outwardly from the lateral face for securely engaging the inner connecting member of the handrail to thereby attach the corresponding one of the first and second ends of the handrail to the supporting wall (see figs).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0966268, hereafter ‘268.
Re Clms 12 and 26: ‘268 discloses wherein the plurality of offcentered fastener openings includes first, second and third offcentered fastener openings, the first offcentered fastener opening and the central fastener opening being disposed along a first axis, the second offcentered fastener opening and the central fastener opening being disposed along a second axis and the third offcentered fastener opening and the central fastener opening being disposed along a third axis (see figs).  Although ‘236 appears to show the 120 angles between axes, ‘268 fails to explicitly disclose wherein the first, second and third axes being angled from each other at an angle of 120 degrees.  However, Examiner notes that providing the offcenter holes equidistant from each other would provide a more evenly distributed mounting force between the body and a supporting wall.  Providing equidistant offcentered holes would result in exterior angles of 120 degrees relative to each pair of offcentered holes.  Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of .

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0966268, hereafter ‘268 in view of GB 2580066 (hereafter ‘066).
Re Clms 9 and 23:  ‘268 fails to disclose, wherein the plurality of offcentered fastener openings includes first, second, third and fourth offcentered fastener openings, the first offcentered fastener opening, the second offcentered fastener opening and the central fastener opening being disposed along a first axis, and the third offcentered fastener opening, the fourth offcentered fastener opening and the central fastener opening being disposed along a second axis perpendicular to the first axis.
‘066 teaches (fig 6a-6c) the use of a wall attachment device having four offcenter openings surrounding a central fastener opening, wherein the first offcentered fastener opening, the second offcentered fastener opening and the central fastener opening being disposed along a first axis, and the third offcentered fastener opening, the fourth offcentered fastener opening and the central fastener opening being disposed along a second axis perpendicular to the first axis.  This is taught for the purpose of providing a more equally distributed mounting force between the wall attachment device and the wall.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have changed the three offcentered fastener openings with four offcentered fastener openings wherein the first offcentered fastener opening, the second offcentered fastener opening and the central fastener opening being disposed along a first axis, and the third offcentered fastener opening, the fourth offcentered fastener opening and the central fastener opening being disposed along a second axis perpendicular to the first axis, as taught by ‘066, for the purpose of providing a more equally distributed mounting force between the wall attachment device and the wall.   
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or otherwise be combinable to suggest the limitations of the claimed base plate, wherein the base plate is  configured to be received between the supporting wall and the wall attachment device, a central portion of the base plate including at least one fastener opening, the central portion being configured for receiving the rear face of the wall attachment device such that each fastener opening is aligned with a corresponding fastener opening of the wall attachment device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678